Matter of Juliette R. (Jordan R.T.) (2022 NY Slip Op 01915)





Matter of Juliette R. (Jordan R.T.)


2022 NY Slip Op 01915


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ.


182 CAF 19-00066

[*1]IN THE MATTER OF JULIETTE R. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JORDAN R.T., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered December 14, 2018 in a proceeding pursuant to Family Court Act article 10. The order found that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Juliette R. (Jordan R.T.) ([appeal No. 2] — AD3d — [Mar. 18, 2022] [4th Dept 2022]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court